Citation Nr: 0831445	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  01-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected mechanical low back syndrome.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of heat stroke.  

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, wherein the RO increased the disability evaluation 
for service connected mechanical low back pain from a 
noncompensable rating to a 10 percent rating effective 
September 1999.  As this 10 percent rating is less than the 
maximum available rating, the issue remained on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In a decision dated in June 2002, the Board granted a 20 
percent evaluation for mechanical low back pain.  An RO 
rating decision dated in July 2002 assigned a September 28, 
1999 effective date of award.  The veteran appealed the 
Board's determination to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2003, the Secretary of 
Veterans Affairs, by and through the Office of the General 
Counsel, and the appellant, through his attorney, filed a 
joint motion for partial remand.  In July 2003, the Court 
granted the motion, vacated the part of the Board's June 19, 
2002 decision that denied an increased evaluation in excess 
of 20 percent for the low back and remanded the claim for 
readjudication consistent with the motion.  In April 2004, 
the Board remanded the claim for further development.

After development, the claim was returned to the Board and in 
August 2006 the Board issued a decision which denied a rating 
in excess of 20 percent for service-connected mechanical low 
back pain.  The veteran thereafter appealed the August 2006 
Board decision to the Court.  In January 2008, the Secretary 
of Veterans Affairs, by and through the Office of the General 
Counsel, and the appellant, through his attorney, filed a 
joint motion for partial remand (joint motion).  By an order 
dated in January 2008, the Court granted the motion and 
remanded the portion of the Board's decision in August 2006 
which denied a rating in excess of 20 percent for mechanical 
low back pain.  

In March 2008 the veteran was notified that the Veterans Law 
Judge before whom he had testified at a video conference 
hearing in January 2002 was no longer employed at the Board 
and was offered the opportunity to testify at another 
hearing.  He was also notified that if no response were 
received within 30 days from the date of the letter, the 
Board would assume that he did not want another hearing and 
would proceed accordingly.  As a response has not been 
received, the Board will proceed with review of the appeal.  

This matter also arises from a June 2000 rating decision 
wherein the RO denied the reopening of a prior final decision 
denying service connection for residuals of heat stroke and 
entitlement to a TDIU.  The Board remanded those claims in 
October 2003 and August 2006 for further development.  
Because the RO has not recertified the heat stroke and TDIU 
claims to the Board and is continuing to complete the remand 
instructions, the Board will not address the claims in this 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As discussed above, the Court has remanded the issue of 
entitlement to a rating in excess of 20 percent for 
mechanical low back syndrome.  Further development is needed.

In the joint motion for remand, the parties agreed that the 
veteran's low back disability had increased in severity since 
the most recent VA examination, which was conducted in June 
2004.  Thus, VA is required to afford him a contemporaneous 
VA examination to assess the current nature, extent and 
severity of his low back disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

As discussed in the joint motion, the parties also agreed 
that VA must consider whether the veteran's claim for an 
increased rating for his low back disorder should be referred 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).   

As noted in the introduction, because the RO has not 
completed its development and readjudication of the heat 
stroke and TDIU claims, the Board will defer consideration of 
those issues when and until those issues are returned to the 
Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file records from the VA medical facility 
in Tuscaloosa, Alabama for treatment of 
the veteran's low back disorder from 
September 2006 to the present.  Request 
that the veteran furnish identifying 
information regarding treatment for his 
low back disorder at any other VA medical 
facility or private medical facility.  If 
such information is provided and any 
necessary authorization to obtain private 
medical records, request and associate 
with the claims file the records from the 
identified facility/ies.  

2.  After associating any outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
any orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The examiner must state 
whether the veteran has disc disease.  The 
claims folder should be made available to 
and reviewed by the examiner.

The examiner should identify all low back 
orthopedic pathology found to be present.  
He or she should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  In 
addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should discuss the 
nature and severity of any right or left-
sided neuropathy or radiculopathy.  

All findings and conclusions should be set 
forth in a legible report.

3.  Then, readjudicate the issue for a 
rating in excess of 20 percent for the 
veteran's low back disorder with 
consideration of additional evidence 
received, staged ratings and an 
extraschedular evaluation.  Both the prior 
and revised regulations for evaluation of 
the lumbar spine are for consideration.  
Also, readjudicate the issues of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for residuals of 
heat stroke and entitlement to a TDIU.  

4.  If any benefit sought on appeal is not 
granted, the veteran should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

